[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTIONS TO MEMORANDUM OF DECISION
The Court corrects the Memorandum of Decision in this case dated June 26, 1995 in that a typographical error has been detected.
On page 4, the last full sentence in the paragraph which begins at the bottom of page 3, should read:
    "The court then found that, because P.A. 92-215 had become effective, the IRA accounts in that case gained the protection of P.A. 92-215 and were exempt from execution by creditors.
CT Page 8741
Id."
Anthony V. DeMayo State Trial Referee